          Case 4:21-cv-03398-JST Document 7 Filed 05/06/21 Page 1 of 2



 1
     Brandon H. Brown (SBN 266347)
 2   bhbrown@kirkland.com
     Barbara N. Barath (SBN 268146)
 3   barbara.barath@kirkland.com
     KIRKLAND & ELLIS LLP
 4   555 California Street
     San Francisco, CA 94104
 5   Telephone: (415) 439 1400
     Facsimile: (415) 439 1500
 6
     Christopher M. Lawless (SBN 268952)
 7   christopher.lawless@kirkland.com
     KIRKLAND & ELLIS LLP
 8   555 South Flower Street
     Los Angeles, CA 90071
 9   Telephone: (213) 680 8400
     Facsimile: (213) 680 8500
10
     Gregory S. Arovas (pro hac vice to be filed)
11   greg.arovas@kirkland.com
     Todd M. Friedman (pro hac vice to be filed)
12   tfriedman@kirkland.com
     KIRKLAND & ELLIS LLP
13   601 Lexington Avenue
     New York, NY 10022
14   Telephone: (212) 446 4800
     Facsimile: (212) 446 4900
15
     Attorneys for Plaintiff Intel Corporation
16
                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA

18
     INTEL CORPORATION,            )                CASE NO. 3:21-CV-3398
19                                 )
               Plaintiff,          )                NOTICE OF APPEARANCE OF
20                                 )                BARBARA N. BARATH
          v.                       )
21                                 )
     TRENCHANT BLADE TECHNOLOGIES, )
22   LLC AND LONGHORN IP LLC,      )
                                   )
23             Defendants.         )

24

25

26

27

28

     NOTICE OF APPEARANCE OF BARBARA N. BARATH                        CASE NO. 3:21-CV-3398
            Case 4:21-cv-03398-JST Document 7 Filed 05/06/21 Page 2 of 2



 1          TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Barbara N. Barath of Kirkland & Ellis LLP will hereby

 3   appear on behalf of Plaintiff Intel Corporation. All future pleading and correspondence related to the

 4   above-captioned matter should be served upon Kirkland & Ellis LLP at the address indicated below:

 5                                               Barbara N. Barath
                                             KIRKLAND & ELLIS LLP
 6
                                           555 California Street, 27th Floor
 7                                            San Francisco, CA 94104
                                             Telephone: (415) 439-1400
 8                                           Facsimile: (415) 439-1500
                                            barbara.barath@kirkland.com
 9
10    DATED: May 6, 2021                            Respectfully submitted,

11                                                  KIRKLAND & ELLIS LLP

12
                                                    /s/ Barbara N. Barath
13
                                                    Brandon H. Brown (SBN 266347)
14                                                  bhbrown@kirkland.com
                                                    Barbara N. Barath (SBN 268146)
15                                                  barbara.barath@kirkland.com
                                                    KIRKLAND & ELLIS LLP
16                                                  555 California Street
                                                    San Francisco, CA 94104
17                                                  Telephone: (415) 439 1400
                                                    Facsimile: (415) 439 1500
18
                                                    Christopher M. Lawless (SBN 268952)
19                                                  christopher.lawless@kirkland.com
                                                    KIRKLAND & ELLIS LLP
20                                                  555 South Flower Street
                                                    Los Angeles, CA 90071
21                                                  Telephone: (213) 680 8400
                                                    Facsimile: (213) 680 8500
22
                                                    Gregory S. Arovas (pro hac vice to be filed)
23                                                  greg.arovas@kirkland.com
                                                    Todd M. Friedman (pro hac vice to be filed)
24                                                  tfriedman@kirkland.com
                                                    KIRKLAND & ELLIS LLP
25                                                  601 Lexington Avenue
                                                    New York, NY 10022
26                                                  Telephone: (212) 446 4800
                                                    Facsimile: (212) 446 4900
27
                                                    Attorneys for Plaintiff Intel Corporation
28

     NOTICE OF APPEARANCE OF BARBARA N. BARATH                                    CASE NO. 3:21-CV-3398
